Exhibit 10.1

WRIGHT MEDICAL GROUP N.V.

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

(As amended and restated on June 28, 2016)

1. Purpose. This Wright Medical Group N.V. Amended and Restated Employee Stock
Purchase Plan (the “Plan”) is intended to advance the interests Wright Medical
Group N.V., a public limited liability company (naamloze vennootschap) organized
under the laws of The Netherlands, or any successor thereto (the “Company”), and
its shareholders by providing Eligible Employees of the Company and each
Designated Subsidiary with opportunities to acquire Shares on favorable terms
through payroll deductions. The Plan amends and restates the Tornier N.V. 2010
Employee Stock Purchase Plan, as amended. The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the United States Internal
Revenue Code of 1986, as amended (the “Code”), and will be construed so as to
extend and limit participation in a manner consistent with the requirements of
Section 423 of the Code. Notwithstanding the foregoing, the Company may
establish one or more sub-plans of the Plan which do not qualify as an employee
stock purchase plan under Section 423 of the Code for Eligible Employees of
Designated Subsidiaries in countries outside of the United States in order to
achieve tax, employment, securities law or other purposes and objectives, and to
conform the terms of the Plan with the laws and requirements of such countries
in order to allow such Eligible Employees to purchase Shares in a manner similar
to the Plan.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof consisting solely of not less than two members of the Board
who are “non-employee directors” within the meaning of Rule 16b-3 under the
Exchange Act.

(c) “Company Group” shall mean the Company, together with each Designated
Subsidiary.

(d) “Compensation” shall mean regular straight-time earnings and commissions
that are included in regular compensation, including amounts that would have
constituted compensation but for a Participant’s election to defer or reduce
compensation pursuant to any deferred compensation, cafeteria, capital
accumulation or any other similar plan of the Company and including overtime and
shift premium, but excluding all other amounts such as amounts attributable to
stock-based, cash-based and other incentive compensation and bonuses (except to
the extent that the inclusion of any such item is specifically directed by the
Committee), determined in a manner consistent with the requirements of
Section 423 of the Code.

(e) “Designated Subsidiary” shall mean a Subsidiary that has been designated by
the Board from time to time, in its sole discretion, as eligible to participate
in the Plan.



--------------------------------------------------------------------------------

(f) “Eligible Employee” shall mean an Employee of the Company or a Designated
Subsidiary (i) who would not, immediately after an option is granted to such
Employee hereunder, own Shares possessing five percent (5%) or more of the total
combined voting power or value of all classes of shares of the Company or any
Subsidiary (as determined under Section 423(b)(3) of the Code); (ii) whose
customary employment is for more than twenty (20) hours per week; and
(iii) whose customary employment is for more than five (5) months in any
calendar year. For purposes of clause (i) of this subsection (f), the rules of
Section 424(d) of the Code with regard to the attribution of share ownership
shall apply in determining the share ownership of an individual, and Shares
which an Employee may purchase under outstanding options shall be treated as
shares owned by the Employee. Notwithstanding anything herein to the contrary,
Employees who are citizens or residents of a jurisdiction outside the United
States (without regard to whether they are citizens of the United States or
resident aliens (within the meaning of Section 7701(b)(1)(A) of the Code)) shall
not be considered Eligible Employees for purposes of the Plan if (x) the grant
of an option hereunder or any Offering to a citizen or non-U.S. resident of such
non-U.S. jurisdiction is prohibited by the laws of such jurisdiction, or
(y) compliance with the laws of such non-U.S. jurisdiction would cause the Plan
or any Offering to violate the requirements of Section 423 of the Code.

(g) “Employee” shall mean any person, including an officer, who renders services
to the Company or a Designated Subsidiary in the status of an employee within
the meaning of Section 3401(c) of the Code. “Employee” shall not include any
director of the Company or a Designated Subsidiary who does not render services
to the Company or a Designated Subsidiary in the status of an employee within
the meaning of Section 3401(c) of the Code. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company or
Designated Subsidiary and meeting the requirements of Treasury Regulation
Section 1.421-7(h)(2). Where the period of leave exceeds ninety (90) days and
the individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
ninety first (91st) day of such leave.

(h) “Employer” shall mean, with respect to a Participant, the member of the
Company Group by which the Participant is principally employed.

(i) “Enrollment Date” shall mean the first Trading Day of each Offering Period.

(j) “Exchange Act” shall mean the United States Securities Exchange Act of 1934,
as amended.

(k) “Exercise Date” shall mean the last Trading Day of each Offering Period.

(l) “Fair Market Value” shall mean, with respect to the Shares, as of any date:
(i) the closing sale price of the Shares as of such date at the end of the
regular trading session, as reported by the Nasdaq Stock Market, the New York
Stock Exchange, the NYSE/MKT LLC or any national securities exchange on which
the Shares are then listed or quoted (or, if no shares were traded on such date,
as of the next preceding date on which there was such a trade); (ii) if

 

2



--------------------------------------------------------------------------------

the Shares are not so listed, admitted to unlisted trading privileges, or
reported on any national securities exchange, the closing sale price as of such
date at the end of the regular trading session, as reported by the OTC Bulletin
Board or the OTC Markets Group, Inc., or other comparable service (or, if no
shares were traded or quoted on such date, as of the next preceding date on
which there was such a trade or quote); or (iii) if the Shares are not so listed
or reported, such price as the Committee determines in its sole discretion in a
manner acceptable under Section 423 of the Code.

(m) “New Exercise Date” is defined in Section 19(b) below.

(n) “Offering” means any of the offerings to Participants of options to purchase
Shares under the Plan, as described in Section 4 below.

(o) “Offering Period” is defined in Section 4 below.

(p) “Participant” shall mean an Eligible Employee who participates in the Plan
pursuant to Section 5 of the Plan.

(q) “Purchase Price” shall mean eighty five percent (85%) of the Fair Market
Value of one Share on the Enrollment Date or on the Exercise Date, whichever is
lower; provided, however, that the Purchase Price may be adjusted by the
Committee pursuant to Section 19 of the Plan; provided, further, that the
Purchase Price shall not be less than the par value of one Share.

(r) “Securities Act” shall mean the United States Securities Act of 1933, as
amended.

(s) “Shares” shall mean the ordinary shares, par value €0.03 per share, of the
Company, or the number and kind of shares of stock or other securities into
which such ordinary shares may be changed in accordance with Section 13 of the
Plan.

(t) “Subsidiary” shall mean any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

(u) “Trading Day” shall mean a day on which the principal exchange on which the
Shares are traded is open for trading.

3. Eligibility.

(a) Any Employee who is an Eligible Employee on the Enrollment Date for an
Offering Period (as defined in Section 4 below) shall be eligible to participate
in the Plan during such Offering Period, subject to the requirements of
Section 3(b) of the Plan and the limitations imposed by Section 423(b) of the
Code.

(b) No Eligible Employee shall be granted an option under the Plan if the amount
of payroll deductions that the Eligible Employee has elected to have withheld
under such option (pursuant to Section 5 below) would permit the Eligible
Employee to purchase Shares

 

3



--------------------------------------------------------------------------------

under all “employee stock purchase plans” (within the meaning of Section 423 of
the Code) of the Company or any Subsidiary to accrue (i.e., become exercisable)
at a rate that exceeds twenty five thousand dollars (USD $25,000) of the Fair
Market Value of such Shares (determined as of the Enrollment Date) for each
calendar year in which such option is outstanding at any time.

4. Offering Periods. Options to purchase Shares shall be offered to Participants
under the Plan through a continuous series of Offerings, each continuing for six
months and each of which shall commence on January 1 and July 1 of each year, as
the case may be, and shall terminate on June 30 and December 31 of such year, as
the case may be (each such period being, an “Offering
Period”); provided, however, that (a) the Committee may suspend Offerings under
the Plan or any Offering Period at any time and for any reason and (b) the first
Offering Period under the Plan and any subsequent Offering Period commenced
immediately after a suspension of the Plan shall have an Enrollment Date and
Exercise Date as determined by the Committee in its sole discretion. Offerings
under the Plan shall continue until either (i) the Committee decides, in its
sole discretion, (x) to suspend Offerings under the Plan or (y) that no further
Offerings shall be made because the number of Shares remaining available under
the Plan is insufficient to make an Offering to all Eligible Employees, or
(ii) the Plan is terminated under Section 20 below. Notwithstanding the
foregoing, and without limiting the authority of the Committee under
Sections 14, 19 and 20 of the Plan, the Committee, in its sole discretion, may
(a) accelerate the Exercise Date of the then current Offering Period and provide
for the exercise of options thereunder by Participants in accordance with
Section 8 of the Plan, or (b) accelerate the Exercise Date of the then current
Offering Period and provide that all payroll deductions credited to the accounts
of Participants will be paid to Participants as soon as practicable after such
Exercise Date and that all options for such Offering Period will automatically
be canceled and will no longer be exercisable, if such change is announced at
least five (5) days prior to the newly scheduled Exercise Date.

5. Participation.

(a) Each Eligible Employee may become a Participant with respect to any Offering
Period by completing a subscription agreement authorizing payroll deductions in
a form acceptable to the Committee and filing it with the Company (or its
designated third-party stock plan administrator) at least fifteen (15) calendar
days (or a different number of days as may be determined by the Committee, in
its sole discretion) prior to the first day of such Offering Period. A
Participant’s completion of a subscription agreement with respect to any
Offering Period will enroll such Participant in the Plan for each subsequent
Offering Period on the terms contained therein until the Participant either
submits a new subscription agreement, withdraws from participation under the
Plan as provided in Section 10 of the Plan, or otherwise becomes ineligible to
participate in the Plan.

(b) Payroll deductions for a Participant shall commence on the first payday
following the Enrollment Date and shall end on the last payday in the Offering
Period with respect to which such authorization is applicable, unless sooner
terminated by the Participant as provided in Section 10 of the Plan.

 

4



--------------------------------------------------------------------------------

(c) During a Participant’s leave of absence approved by the Participant’s
Employer and meeting the requirements of Treasury Regulation
Section 1.421-7(h)(2), such Participant may continue to participate in the Plan
by making cash payments to the Company on each payday equal to the amount of the
Participant’s payroll deductions under the Plan for the payday immediately
preceding the first day of such Participant’s leave of absence. If a leave of
absence is unapproved or fails to meet the requirements of Treasury Regulation
Section 1.421-7(h)(2), the Participant will automatically cease to participate
in the Plan and may not make any further contributions to the Plan hereunder. In
such event, the Company will automatically cease to deduct the Participant’s
payroll under the Plan. The Company will pay to the Participant his or her total
payroll deductions for the Offering Period, in cash in one lump sum (without
interest), as soon as practicable after the Participant ceases to participate in
the Plan.

(d) The subscription agreement(s) used in connection with the Plan shall be in a
form prescribed by the Committee, and the Committee may, in its sole discretion,
determine whether such agreement shall be submitted in written or electronic
form.

6. Payroll Deductions.

(a) At the time a Participant files a subscription agreement, such Participant
shall elect to have payroll deductions made on each payday (such amount to be
deducted after any applicable deduction for tax and other withholding) during
the Offering Period in an amount from one percent (1%) to twenty percent
(20%) of the Compensation which the Participant receives on each pay day during
the Offering Period.

(b) All payroll deductions made for a Participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only.
Except as described in Section 5(c) of the Plan, a Participant may not make any
additional payments into such account.

(c) A Participant may discontinue his or her participation in the Plan as
provided in Section 10 of the Plan. A Participant may not increase or decrease
the rate of his or her payroll deductions during the Offering Period.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) of the Plan, a Participant’s
payroll deductions may be decreased to zero percent (0%) at any time during an
Offering Period.

(e) At the time an option is exercised, in whole or in part, or at the time some
or all of the Shares issued under the Plan are disposed of, the Participant must
make adequate provision for any foreign, U.S. federal, state, or other tax
obligations, if any, which arise upon the exercise of the option or the
disposition of the Shares. At any time, the Company may, but shall not be
obligated to, withhold from all of the Participant’s compensation the amount
necessary for the Company to meet applicable withholding obligations, including
any withholding required to make available to the Company any tax deductions or
benefits attributable to the sale or early disposition of Shares by the
Participant.

7. Grant of Option. On the Enrollment Date of each Offering Period, each
Participant in such Offering Period shall be granted an option to purchase on
the Exercise Date

 

5



--------------------------------------------------------------------------------

with respect to such Offering Period (at the applicable Purchase Price) up to a
number of the Shares determined by dividing such Participant’s payroll
deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price;
provided, however, that (i) such purchase shall be subject to the limitations
set forth in Sections 3 and 13 of the Plan, and (ii) in no event may more than
one thousand (1,000) Shares be purchased by any Participant during any Offering
Period. Exercise of the option shall occur as provided in Section 8 of the Plan,
unless the Participant has withdrawn from participation pursuant to Section 10
of the Plan or otherwise becomes ineligible to participate in the Plan. The
option shall expire on the last day of the Offering Period.

8. Exercise of Option.

(a) Unless a Participant withdraws from the Plan as provided in Section 10 of
the Plan or otherwise becomes ineligible to participate in the Plan, such
Participant’s option for the purchase of Shares shall be exercised automatically
on the Exercise Date, and the maximum number of full Shares subject to the
option shall be purchased for such Participant at the applicable Purchase Price
with the accumulated payroll deductions in his account. No fractional Shares
shall be purchased, and any payroll deductions accumulated in a Participant’s
account which are not sufficient to purchase a full Share shall be retained in
such Participant’s account for the subsequent Offering Period. During a
Participant’s lifetime, a Participant’s option to purchase Shares hereunder is
exercisable only by such Participant.

(b) If the Committee determines that, on a given Exercise Date, the number of
Shares with respect to which options are to be exercised may exceed (i) the
number of Shares that were available for sale under the Plan on the Enrollment
Date of the applicable Offering Period (notwithstanding any authorization of
additional Shares for issuance under the Plan by the Company’s shareholders
subsequent to such Enrollment Date); (ii) the number of Shares available for
sale under the Plan on such Exercise Date; or (iii) the number of Shares
available for sale on such Exercise Date, the Committee shall provide that the
Company (or its designated third-party stock plan administrator) shall make a
pro rata allocation of the Shares available for purchase on such Enrollment Date
or Exercise Date, as applicable, in as uniform a manner as shall be practicable
and as it shall determine in its sole discretion to be equitable among all
Participants exercising options to purchase Shares on such Exercise Date, and
shall decide, in its sole discretion, to either (x) continue all Offering
Periods then in effect or (y) terminate any or all Offering Periods then in
effect pursuant to Section 20 of the Plan. In the event of such a pro rata
allocation of Shares pursuant to this Section 8(b), the balance of the amount
credited to the account of each Participant that has not been applied to the
purchase of Shares shall be paid to each such Participant in one lump sum in
cash as soon as reasonably practicable after the Exercise Date, without any
interest thereon.

9. Deposit of Shares. As promptly as practicable after each Exercise Date on
which a purchase of Shares occurs, the Company may arrange for the deposit, into
each Participant’s account with any broker designated by the Company to
administer this Plan, of the number of Shares purchased upon exercise of each
such Participant’s option.

 

6



--------------------------------------------------------------------------------

10. Withdrawal.

(a) At any time prior to the Exercise Date, a Participant, by giving written
notice to the Company (or its designated third-party stock plan administrator)
in a form acceptable to the Committee, may withdraw all but not less than all of
the payroll deductions credited to such Participant’s account and not yet used
to exercise an option under the Plan. All of the Participant’s payroll
deductions credited to his or her account during the Offering Period, plus any
balance retained in his or her account from a prior Offering Period, if any,
shall be paid to such Participant as soon as reasonably practicable after
receipt of notice of withdrawal, and such Participant’s option for the Offering
Period shall be automatically terminated, and no further payroll deductions for
the purchase of Shares shall be made for such Offering Period. If a Participant
withdraws from an Offering Period, payroll deductions shall not resume at the
beginning of any subsequent Offering Period unless the Participant delivers to
the Company (or its designated third-party stock plan administrator) a new
subscription agreement in accordance with the terms of Section 5(a) of the Plan.

(b) A Participant’s withdrawal from an Offering Period shall not have any effect
upon such Participant’s eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in Offering Periods which commence after
the termination of the Offering Period from which the Participant withdraws.

11. Termination of Employment. Upon a Participant’s ceasing to be an Eligible
Employee, for any reason, such Participant shall be deemed to have elected to
withdraw from the Plan, and the payroll deductions credited to such
Participant’s account during the Offering Period, plus any balance retained in
his or her account from a prior Offering Period, if any, shall be paid to the
Participant, or in the case of his or her death, to the person or persons
entitled thereto under Section 15 of the Plan, as soon as reasonably
practicable, and such Participant’s option for the Offering Period shall be
automatically terminated.

12. Interest. No interest shall accrue on the payroll deductions or lump sum
contributions of a Participant in the Plan.

13. Shares Subject to Plan.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 of the Plan, a maximum of five hundred and fifty thousand
(550,000) Shares shall be made available for sale under the Plan and no more
than maximum of one hundred thousand (100,000) Shares may be issued on each
Exercise Date. If any option granted under the Plan shall for any reason
terminate without having been exercised, the Shares not purchased under such
option shall again become available for issuance under the Plan. The Shares
subject to the Plan may be unissued shares or reacquired shares bought on the
market or otherwise.

(b) Except as otherwise provided herein, with respect to Shares subject to an
option granted under the Plan, a Participant shall not be deemed to be a
shareholder of the Company, and the Participant shall not have any of the rights
or privileges of a shareholder, until

 

7



--------------------------------------------------------------------------------

such Shares have been issued to the Participant or his or her nominee following
exercise of the Participant’s option. No adjustments shall be made for dividends
(ordinary or extraordinary, whether in cash securities, or other property) or
distributions or other rights for which the record date occurs prior to the date
of such issuance, except as otherwise expressly provided herein.

14. Administration.

(a) The Plan will be administered by the Committee. To the extent consistent
with applicable corporate or other law, the Committee may delegate to any
officers of the Company the duties, power and authority of the Committee under
the Plan pursuant to such conditions or limitations as the Committee may
establish; provided, however, that only the Committee may exercise such duties,
power and authority with respect to Participants who are subject to Section 16
of the Exchange Act. The Committee may exercise its duties, power and authority
under the Plan in its sole discretion without the consent of any Participant or
other party, unless the Plan specifically provides otherwise. Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan will be final, conclusive and binding for
all purposes and on all persons, including, without limitation, the Company, the
shareholders of the Company, the Participants and their respective
successors-in-interest. No member of the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
option granted under the Plan.

(b) Notwithstanding anything in the Plan to the contrary, the Committee, in its
sole discretion, may establish one or more sub-plans of the Plan which do not
satisfy the requirements of Section 423 of the Code for purposes of effectuating
the participation of Eligible Employees of Designated Subsidiaries incorporated
in countries outside of the United States. For purposes of the foregoing, the
Committee may establish one or more sub-plans to: (a) amend or vary the terms of
the Plan in order to conform such terms with the laws, rules and regulations of
each country outside of the United States where a Designated Subsidiary is
located; (b) amend or vary the terms of the Plan in each country where a
Designated Subsidiary is located as it considers necessary or desirable to take
into account or to mitigate or reduce the burden of taxation and social
insurance contributions for Participants and/or the Designated Subsidiary; or
(c) amend or vary the terms of the Plan in each country outside of the United
States where a Designated Subsidiary is located as it considers necessary or
desirable to meet the goals and objectives of the Plan. All sub-plans of the
Plan shall be reflected in a written Appendix to the Plan, and shall be treated
as being separate and independent from the Plan; provided, the total number of
Shares authorized to be issued under the Plan shall include any Shares issued
under any sub-plan established hereunder. To the extent permitted under
applicable law, the Committee may delegate its authority and responsibilities
hereunder to an appropriate sub-committee consisting of one or more designated
officers of the Company.

15. Designation of Beneficiary.

(a) A Participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from such Participant’s account under the
Plan in the event of such Participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such Participant of such
Shares and cash. In addition, a Participant may file a

 

8



--------------------------------------------------------------------------------

written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of such Participant’s death
prior to exercise of the option. To the extent required under applicable law,
spousal consent shall be required for such designation to be effective if the
Participant is married and the designated beneficiary is not the Participant’s
spouse.

(b) Such beneficiary designation may be changed by the Participant at any time
by written notice to the Company. In the event of the death of a Participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such Participant’s death, the Company shall deliver such Shares
and/or cash to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company may, in its discretion, deliver such Shares and/or
cash to the spouse or to any one or more dependents or relatives of the
Participant, or if no spouse, dependent, or relative is known to the Company,
then to such other person as the Company may designate.

16. Transferability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
Shares under the Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way by the Participant (other than by will, the laws of
descent and distribution, or as provided in Section 15 of the Plan). Any such
attempt at assignment, transfer, pledge, or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 of the Plan.

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions.

18. Reports. Individual accounts shall be maintained for each Participant in the
Plan. Statements of account shall be given to Participants following each
Offering Period, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of Shares purchased, and the
remaining cash balance, if any.

19. Adjustments Upon Changes in Capitalization, Merger, Amalgamation, Asset
Sale, Dissolution or Liquidation.

(a) Changes in Capitalization. The number of Shares which have been authorized
for issuance under the Plan but not yet placed under option, the maximum number
of Shares that may be issued on any Exercise Date (pursuant to Section 13 of the
Plan), the maximum number of Shares each Participant may purchase in each
Offering Period (pursuant to Section 7 of the Plan), as well as the price per
Share and the number of Shares covered by each option under the Plan which has
not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination, or reclassification of the Shares, or
any other increase or decrease in the number of Shares effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been

 

9



--------------------------------------------------------------------------------

“effected without receipt of consideration.” Such adjustment shall be made by
the Committee, whose determination in that respect shall be final, binding, and
conclusive on all Participants and the Company. Except as expressly provided
herein, no issuance by the Company of shares of any class, or securities
convertible into shares of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
an option.

(b) Merger, Amalgamation, Asset Sale, Dissolution or Liquidation. In the event
of a proposed merger or amalgamation of the Company with or into another
corporation or a proposed sale of all or substantially all of the assets of the
Company, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a parent or subsidiary of the
successor corporation. In the event that the successor corporation or a parent
or subsidiary of the successor corporation refuses to assume or substitute for
the option, or in the event of the proposed dissolution, or liquidation of the
Company, the Offering Period then in progress shall be shortened by the
Committee by setting a new Exercise Date (the “New Exercise Date”), which shall
occur no later than immediately prior to the effective date of such proposed
merger, amalgamation, sale, dissolution or liquidation, as applicable. The
Company shall notify each Participant in writing, at least ten (10) business
days prior to the New Exercise Date, that the Exercise Date for the
Participant’s option has been changed to the New Exercise Date and that the
Participant’s option shall be exercised automatically on the New Exercise Date,
unless prior to such New Exercise Date the Participant has withdrawn from the
Offering Period as provided in Section 10 of the Plan.

20. Amendment or Termination.

(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 19 of the Plan, no such termination shall affect
options previously granted; provided, however, that an Offering Period may be
terminated by the Board if the Board determines that the termination of the
Offering Period or the Plan is in the best interests of the Company and its
shareholders. Except as provided in Section 19 of the Plan and this Section 20,
no amendment may make any change in any option theretofore granted which
adversely affects the rights of any Participant without the consent of such
Participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation, or
stock exchange rule), the Company shall obtain shareholder approval of any
amendment in such a manner and to such a degree as required.

(b) Without shareholder approval and without regard to whether any Participant’s
rights may be considered to have been “adversely affected,” the Committee shall
be entitled to change the Offering Periods (but in no event may an Offering
Period have a duration in excess of twenty seven (27) months), limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Shares for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan.

 

10



--------------------------------------------------------------------------------

(c) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify, or amend the Plan
to reduce or eliminate such financial accounting consequences, including, but
not limited to:

(i) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the
Committee action; and

(iii) allocating Shares.

Such modifications or amendments shall not require shareholder approval or the
consent of any Participants.

21. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

22. Conditions to Issuance of Shares.

(a) The Company shall not be required to issue Shares purchased upon the
exercise of options prior to fulfillment of all the following conditions:

(i) The admission of such Shares to listing on all stock exchanges, if any, on
which the Shares are then listed;

(ii) The obtaining of any approval or other clearance from any governmental
agency which the Committee shall, in its absolute discretion, determine to be
necessary or advisable;

(iii) Such Participant’s payment to the Company of all amounts which it is
required to withhold under foreign, U.S. federal, state or local law upon
exercise of the option; and

(iv) The lapse of such reasonable period of time following the exercise of the
option as the Committee may from time to time establish for reasons of
administrative convenience.

(b) The obligation of the Company to issue Shares or otherwise shall be subject
to all applicable laws, rules and regulations, and to such approvals by
governmental

 

11



--------------------------------------------------------------------------------

agencies as may be required. Notwithstanding any terms or conditions of any
option to the contrary, the Company shall be under no obligation to offer to
sell or to sell and shall be prohibited from offering to sell or selling any
Shares pursuant to an option unless such Shares has been properly registered for
sale with the United States Securities and Exchange Commission pursuant to the
Securities Act or unless the Company has received an opinion of counsel,
satisfactory to the Company, that such Shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale or resale under the Securities Act any
of the Shares to be offered or sold under the Plan or any Shares issued upon
exercise or settlement of options. If the Shares offered for sale or sold under
the Plan is offered or sold pursuant to an exemption from registration under the
Securities Act, the Company may restrict the transfer of such Shares and may
make a book-entry notation representing such Shares in such manner as it deems
advisable to ensure the availability of any such exemption.

23. Term of Plan. The Plan shall become effective as of the date the Plan is
approved by the Company’s shareholders (the “Effective Date”). Subject to
approval by the shareholders of the Company in accordance with this Section 23,
the Plan shall be in effect until the day before the tenth (10th) anniversary of
the Effective Date, unless sooner terminated under Section 20 of the Plan. In
the event the Company’s shareholders do not approve this Plan pursuant to this
Section 23, neither this Plan nor any elections made hereunder shall be of any
force or effect, any outstanding option shall be cancelled for no consideration,
and all amounts deducted from each Participant’s paycheck shall be repaid to
such Participant as soon as practicable without interest.

24. Equal Rights and Privileges. All Eligible Employees shall have equal rights
and privileges under this Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 of the Code. Any provision of
this Plan that is inconsistent with this requirement to provide equal rights and
privileges shall, without further act or amendment by the Company, the Board or
the Committee, be reformed to comply with the equal rights and privileges
requirement of Section 423 of the Code.

25. Code Section 409A. The options to purchase Shares under the Plan are not
intended to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code. However, if at any time the Committee determines
that the options may be subject to Section 409A of the Code, the Committee shall
have the right, in its sole discretion, to amend the Plan and any outstanding
options as it may determine is necessary or desirable either to exempt the
options from the application of Section 409A of the Code or to cause the options
to comply with the requirements of Section 409A of the Code.

26. No Employment Rights. Nothing in the Plan shall be construed to give any
person (including any Eligible Employee or Participant) the right to remain in
the employ of the Company or a Subsidiary, or to affect the right of the Company
or any Subsidiary to terminate the employment of any person (including any
Eligible Employee or Participant) at any time, with or without cause.

 

12



--------------------------------------------------------------------------------

27. Notice of Disposition of Shares. If required by the Company, each
Participant shall give prompt notice to the Company (at its local Human
Resources office), or cause a designated third-party stock administrator to give
prompt notice to the Company, of any disposition or other transfer of any Shares
purchased upon exercise of an option hereunder if such disposition or transfer
is made either (a) within two (2) years from the Enrollment Date of the Offering
Period in which the Shares were purchased or (b) within one (1) year after the
Exercise Date on which such Shares were purchased. Such notice shall specify the
date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness, or other consideration, by the
Participant in such disposition or other transfer.

28. Tax Withholding Obligations. Regardless of any action the Company or any
Designated Subsidiary takes with respect to any or all income tax (including
U.S. federal, state and local taxes and/or non-U.S. taxes), social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the ultimate liability for all Tax-Related Items legally due by a
Participant will be the Participant’s responsibility. If a Participant becomes
subject to taxation in more than one country between the Enrollment Date and the
date of any relevant taxable or tax withholding event, as applicable, Company or
any Designated Subsidiary may be required to withhold or account for Tax-Related
Items in more than one country.

29. Governing Law; Mandatory Jurisdiction. Subject to any applicable provisions
of United States federal law (including, without limitation, Section 423(b) of
the Code), and except to the extent expressly provided herein or in connection
with other matters of corporate governance and authority (all of which shall be
governed by the laws of the Company’s jurisdiction of incorporation), the
validity, construction, interpretation, administration and effect of the Plan
and any rules, regulations, and actions relating to the Plan shall be governed
by and construed exclusively in accordance with the laws of the State of
Delaware in the United States of America, notwithstanding the conflicts of laws
principles of any jurisdictions. Participants under the Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
the State of Delaware in the United States of America to resolve any and all
issues that may arise out of or relate to the Plan or any related subscription
agreement.

*            *             *

 

13